IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Steven Burda,                                  :
                             Petitioner        :
                                               :
                  v.                           :   No. 162 C.D. 2018
                                               :   Submitted: April 5, 2019
Department of Human Services,                  :
                      Respondent               :

BEFORE:         HONORABLE ROBERT SIMPSON, Judge1
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                               FILED:       December 17, 2019

                After repeated appeals and prior adjudications in this prolonged human
services case, Steven Burda (Applicant), representing himself, petitions for review
of a final order of the Department of Human Services (Department), Bureau of
Hearings and Appeals (BHA). Therein, the BHA affirmed an Administrative Law
Judge’s (ALJ) order denying his appeals from two Montgomery County Assistance
Office (CAO) decisions.           Specifically, Applicant appealed the CAO notices
discontinuing both Supplemental Nutrition Assistance Program (SNAP) benefits2 for
Applicant and his family,3 and Medical Assistance (MA) benefits for Applicant, his
wife, A.B. (Wife), and his daughter, C.B. (Daughter), when their household income
exceeded eligibility limits. Discerning no error below, we affirm.

       1
        This matter was assigned to this panel before September 1, 2019, when Judge Simpson
assumed the status of senior judge.
       2
           SNAP benefits were formerly known as “Food Stamps.” 7 U.S.C. §§2011-2036c.
       3
         Applicant’s five-person household includes infant twins, I.B. and Z.B., who continue to
receive Medical Assistance (MA) benefits. The twins’ benefits are not at issue in this appeal.
                                        I. Background
               Applicant, Wife, Daughter, and infant twins, (collectively, Family)
comprising a five-person household, are recipients of SNAP benefits. Applicant,
Wife, and Daughter are recipients of MA benefits, specifically, Modified Adjusted
Gross Income (MAGI) MA benefits. Based on their household income as shown by
automated sources,4 the CAO discontinued Family’s SNAP benefits, and
Applicant’s, Wife’s, and Daughter’s MA benefits in October 2015. At a telephonic
hearing, the parties entered a stipulation of settlement in which Applicant agreed to
submit copies of Wife’s November 2015 pay stubs and verification that his
unemployment compensation (UC) benefits ended. The Department agreed that it
would re-determine SNAP and MA eligibility for Applicant’s household based on his
submissions and issue a new notice, from which Applicant could appeal.


               Upon receipt of the requested documents, the CAO issued a new notice
in December 2015, indicating Family no longer qualified for SNAP benefits because
its household income exceeded eligibility limits (SNAP Notice). In January 2016,
the CAO issued a notice advising that Applicant, Wife, and Daughter no longer
qualified for MA benefits for the same reason, i.e., household income exceeded
program eligibility limits (MA Notice). The discontinuance of these benefits in the
SNAP Notice and MA Notice (collectively, Notices), which Applicant timely
appealed, remains at issue to date.5


       4
          Automated sources include, among others, state agencies’ income and eligibility
verification systems, which can be used to verify wage and benefit information, such as the receipt
of UC benefits. 7 C.F.R. §§272.8, 273.2(f)(4)(iv).
       5
          The CAO continued SNAP benefits for Applicant’s household, and continued MA
benefits for Applicant, Wife, and Daughter during the pendency of these long-standing appeals.
                                                2
             The CAO used Family’s December 2015 income to calculate SNAP
eligibility and Family’s January 2016 income to calculate MA eligibility. See
Debkowski v. Dep’t of Pub. Welfare, 291 A.2d 821 (Pa. Cmwlth. 1972) (benefit
eligibility is calculated using applicant’s income for the month concerned).


                              A. First Adjudication
             The ALJ held a second telephonic hearing as to Applicant’s appeal of
the Notices in March 2016. Applicant testified, through a Russian interpreter, on
Family’s behalf. He claimed he did not receive the Department’s exhibits and that
the CAO failed to consider many of his expenses in calculating Family’s benefits.
The ALJ kept the record open, extending the deadline to March 31, 2016, for
Applicant to submit the following evidence: medical expenses; housing bills; other
expenses; support obligations; Wife’s income from January 1 to present (i.e., March
2016); and a response to the Department’s exhibits.


             Applicant submitted some, but not all, of the documentation requested
by the ALJ. Based on the submissions and the hearing, the ALJ denied the appeals
in April 2016, determining Family’s income exceeded both the SNAP and MA
programs’ eligibility limits. In this first adjudication, the ALJ also determined
Family’s income was too high for the Medically Needy Only (MNO) MA category.
Thus, the ALJ affirmed the CAO’s decisions to discontinue Family’s SNAP benefits
and found Applicant, Wife and Daughter ineligible for MAGI-MA benefits.
Applicant appealed to the BHA, which also affirmed. He then sought reconsideration
of the BHA’s order from the Secretary, which the Secretary denied.




                                         3
              Applicant then appealed to this Court. See Burda v. Dep’t of Human
Servs. (Pa. Cmwlth., No. 917 C.D. 2016). Acknowledging Applicant stated he did
not receive the Department’s exhibits, and so he could not use them at the hearing,
the Department requested a remand. This Court granted the Department’s request,
remanding for the purposes of holding a new hearing and issuing a new adjudication.


                  B. Remand Proceedings & Second Adjudication
              On remand, the same ALJ held a third telephonic hearing in July 2017.
Applicant again testified with the help of a Russian interpreter.                An income
maintenance supervisor and caseworker testified on the Department’s behalf.
Applicant claimed again that he did not receive the Department’s exhibits, which
were the same as those submitted at the prior hearing. He expressed concern with
the calculation of both the SNAP and MA benefits and stated Wife’s income was
calculated incorrectly. He asserted the regulations were misapplied in that a number
of his expenses, including those related to medical care, moving, remodeling,
daycare, and child support, were not taken into consideration. Applicant further
claimed he sent records supporting his expenses, as the ALJ permitted, including
verifications of medical expenses, Wife’s income, and other expenses, which were
not considered.6 See Suppl. Certified Record, Notes of Testimony (N.T.), 7/24/17,
at 14, 21, 23-31. He emphasized all expenses should be counted in the calculations.


              An income maintenance supervisor testified Family’s SNAP benefits
were discontinued (SNAP Notice) in December 2015 based on the monthly income

       6
        Upon Applicant’s request, the ALJ directed the Department’s witnesses to explain the
Department’s reasons for discontinuing Family’s SNAP benefits and Applicant’s, Wife’s, and
Daughter’s MA benefits. See Suppl. Certified Record, Notes of Testimony (N.T.), 7/24/17, at 35-
39.
                                              4
of Wife, who had gross earnings as follows: $3,834 (November 2015); $7,222,
including a $2,000 bonus (December 2015); and $3,840 (January 2016).7
Additionally, Applicant’s UC benefits of $2,284 in January 2016 counted as income.
However, Wife’s income alone exceeded the SNAP eligibility threshold, which was
160% of the federal poverty level limit. Id. at 37, 39-41.


               An income maintenance caseworker testified Applicant’s, Wife’s, and
Daughter’s MA benefits were discontinued (MA Notice) because Family’s
combined household income, even with applied deductions totaling $534 ($34 for
health savings accounts and $500 for alimony), exceeded the MAGI-MA 133%
federal poverty level limit. Family was also ineligible under the MNO-MA category.
See N.T., 7/24/17, at 53-59.


               Based on Applicant’s testimony at the July 2017 remand hearing, the
ALJ directed Applicant to submit the following records as evidence, pre-designated
as exhibits A-1 through A-8: (A-1) response to the Department’s exhibits; (A-2)
moving expenses; (A-3) unpaid medical bills; (A-4) amount of support and alimony
in 2015-2016; (A-5) childcare costs in 2015-2016; (A-6) remodeling expenses; (A-7)
credit card expenses; and (A-8) health savings account deductions in 2015-2016. The
ALJ indicated that evidence from the prior hearings in 2016 would not be considered
unless resubmitted.



       7
          Where a recipient’s income was recurring, but not uniform from month to month, a
caseworker was justified to calculate benefit eligibility in terms of the actual amount received or
to calculate an estimated monthly figure based on available information. Dep’t of Pub. Welfare v.
Lesser, 354 A.2d 17, 18 (Pa. Cmwlth. 1976) (noting “of necessity, the payments forthcoming in
any month are estimated from income and deductions for the previous month”).
                                                5
                Although Applicant requested and received an extension until
September 29, 2017, he did not submit records corresponding to the pre-designated
exhibits A-1 through A-8 by the extended deadline. Thus, the record closed, again,
without receipt of the pertinent evidence. The ALJ denied Applicant’s post-remand
appeals in October 2017, on the same grounds as in the first adjudication, i.e., income
in excess of the programs’ eligibility limits.               Applicant appealed the second
adjudication, and the BHA again affirmed.


                     C. Secretary’s Remand & Third Adjudication
                Applicant sought reconsideration of the BHA’s order, which the
Secretary granted, remanding the appeals to the BHA. The Secretary directed the
BHA to reopen the record on remand for the purpose of giving Applicant another
opportunity to submit the pre-designated exhibits by December 7, 2017, to hold a
new hearing if necessary, and to issue a new adjudication based on the remand
proceedings. On remand, the BHA notified Applicant that no new hearing would
be held,8 and it reiterated the requirements for submitting evidence corresponding to
pre-designated exhibits A-1 through A-8.                  According to the ALJ, Applicant
submitted extensive documentation on December 7, 2017; however, the ALJ did not
receive this documentation for several weeks following the deadline. Despite
receiving the documentation late, the ALJ nevertheless considered all of Applicant’s
submissions. Thereafter, the ALJ closed the record.9


       8
           Based on our careful review, this notice does not appear in the certified record.
       9
          Around the same time, the Department received notice that Applicant sought review of
the BHA’s order affirming the second adjudication in this Court. See Burda v. Dep’t of Human
Servs. (Pa. Cmwlth., No. 1675 C.D. 2017). However, this Court dismissed Applicant’s appeal,
thus releasing the matter to the BHA’s jurisdiction.
                                                  6
               Ultimately, in January 2018, the ALJ denied Applicant’s appeals for
the adjudication now before us on appeal (Third Adjudication). At the outset, the
ALJ noted the deficiencies in Applicant’s submissions, such as documents that were
illegible, irrelevant, or lacked the required verifications.             She explained the
documents he submitted were not offered or were not pre-designated as exhibits at
the hearing.


               First, the ALJ calculated Family’s eligibility for SNAP benefits. She
observed that Wife’s income of $3,840 in January 2016, when added to Applicant’s
UC benefits of $2,284 that month, yielded a gross household income of $6,124.
Where a household does not contain an elderly or disabled individual, the 160%
federal poverty income limit for determining categorical eligibility applies. See
Chapter 568 of the Department’s SNAP Handbook (SNAP Handbook),10 App. A
(Income Limits); see also 7 C.F.R. §273.9 (“[h]ouseholds which do not contain an
elderly or disabled member shall meet both the net income eligibility standards and
the gross income eligibility standards for SNAP”).11 For a five-person household,
the 160% net income limit was $3,789 beginning October 1, 2015. See Chapter 568
of the SNAP Handbook. The ALJ also explained households that cannot establish
categorical eligibility for SNAP using the 160% net income limit must pass the
130% gross income test. For a five-person household, the 130% gross income limit
was $3,078 when the CAO issued the SNAP Notice. Id.

       10
           The SNAP Handbook can be found at the following web address: http://
services.dpw.state.pa.us/oimpolicymanuals/snap/SNAP_Handbook.htm (last visited Sept. 24,
2019).
       11
          Gross income is defined as a household’s total, non-excluded income before any
deductions. Net income is defined as gross income minus allowable deductions. The United States
Department of Agriculture, Food and Nutrition Service’s definitions for gross and net income can
be found at: https://www.fns.usda.gov/snap/recipient/eligibility (last visited Sept. 24, 2019).
                                               7
               Because Wife’s gross income of $3,840 in January 2016 exceeded the
SNAP income limit by $800, as did her $7,222 income in December 2015, Family
was ineligible for deductible expenses. Further, taking into account Applicant’s UC
benefits, Family’s income for January 2016 exceeded the net income limit by $2,300,
and the gross income limit by more than $3,000. Additionally, Family was not
eligible for any deductions.12


               Next, the ALJ calculated Applicant’s, Wife’s, and Daughter’s
eligibility for MAGI-MA benefits. For a five-person household, the MAGI-MA
income limit was $3,149 per month, or 133% of the federal poverty income limit,
beginning on January 22, 2015, and ending on January 25, 2016, when the income
limit increased to $3,153. See 42 C.F.R. §435.911(b)(1); Section 312 of the
Department’s MA Eligibility Handbook (MA Handbook).13 However, the ALJ
noted the 5% disregard was only available to applicants who qualified for benefits
after its application. ALJ Adj., 2/2/2018, at 36. The program permits a 5% disregard
to afford benefits to households within 5% of the income limits. Here, as it would
not impact Applicant’s, Wife’s, or Daughter’s eligibility for MA benefits, the ALJ
did not apply the 5% disregard.




       12
          The ALJ correctly applied the income eligibility limits for the month SNAP benefits
were discontinued (December 2015). However, she considered Family’s income in both
December 2015 and January 2016. This is consistent with Section 568.2 of the SNAP Handbook
which requires a calculation of benefit eligibility to consider the applicant’s income “for the month
of application and the following month.” Chapter 568.2 of the Department’s SNAP Handbook
(SNAP Handbook) (emphasis in original).
       13
             The MA Handbook can be found at the following web address:
http://services.dpw.state.pa.us/oimpolicymanuals/ma/index.htm (last visited Sept. 24, 2019).
                                                 8
               The ALJ determined that Family’s income for January 2016, comprised
of Applicant’s $2,284 in UC benefits and Wife’s gross earnings of $3,840, minus
the permissible deductions ($500 for alimony and $34 for health savings accounts),
totaled $5,590. This exceeded the monthly MAGI-MA income limit of $3,153 by
more than $2,000. Additionally, the ALJ explained that even when applying the
157% MAGI-MA income limit for children ages one through five in Daughter’s case
($3,721 in 2016), Family’s countable household income in January 2016 exceeded
that limit by more than $1,800. See Section 312.13 of the MA Handbook (Children
Ages 1-5); 42 C.F.R. §435.119. As a result, Daughter was disqualified from
receiving MA benefits.14


               Based on the above calculations, the ALJ concluded Family’s income
exceeded the eligibility limits under both SNAP and the MA benefit programs.
Further, Family was not eligible for any additional deductions based on Applicant’s
submissions. As such, the ALJ denied Applicant’s appeals. Applicant appealed the
Third Adjudication to the BHA, which affirmed. Applicant now petitions this Court
for review of the BHA’s final order.15

       14
           In addition, the ALJ determined that Applicant’s monthly income before deductions,
when combined with Wife’s, also exceeded the semi-annual MNO-MA limit of $4,050 for a five-
person household by over $2,000, and exceeded the monthly MNO-MA income limit of $675 by
approximately $5,000. As a result, the ALJ found Applicant, Wife, and Daughter were also not
eligible for MNO-MA.
       15
           Applicant also sought reconsideration of this order, which the Secretary denied. As only
the BHA’s order on the merits is before us, our review is limited to determining whether an error
of law was committed, whether constitutional rights were violated, or whether necessary findings
of fact were supported by substantial evidence. Woods Servs., Inc. v. Dep’t of Pub. Welfare, 803
A.2d 260 (Pa. Cmwlth. 2002). In a proceeding to determine eligibility for public assistance
benefits, the ALJ, as designee for the Secretary of the DHS, is the ultimate factfinder. Olivero v.
Dep’t of Pub. Welfare (Pa. Cmwlth., No. 1360 C.D. 2003, filed Jan. 29, 2004) (unreported). As
the Secretary did not reverse any findings of fact found by the ALJ, the findings, if supported by
substantial evidence, bind this Court. Woods.
                                                9
                                         II. Discussion
               On appeal, Applicant contests the calculation of Family’s SNAP and
MA benefits. Specifically, he raises a due process challenge based on the ALJ’s
refusal to consider all of the documents he submitted. He characterizes the dispute as
a “purely mathematical and calculation issue .…” Pet’r’s Br. at 11 (emphasis in
original). He asks this Court to vacate the BHA’s order and remand the case for
recalculation of Family’s eligibility for SNAP and MA benefits based on all relevant
submitted documentation.


               The Department counters that the ALJ did not abuse her discretion or
commit legal error when she performed her calculations. It maintains the ALJ
properly denied Applicant’s appeals because his household income exceeded income
eligibility limits for both programs.16


                     A. Abuse of Discretion & Disregard of Evidence
               Applicant      insists    that    the    ALJ     disregarded       his    submitted
documentation, which created an incomplete record and led to the ultimate
miscalculation of SNAP and MA benefits. In failing to consider all available
documents (e.g., financial statements, qualified expenses, notices, unemployment
letters, logs and transactions, child support orders, and paystubs), he asserts the ALJ
abused her discretion.



       16
          The Department also asserts this Court should dismiss the petition for review based on the
deficiencies in Applicant’s uncounseled brief. It argues the brief is so defective that it precludes
meaningful appellate review. See Smithley v. Unemployment Comp. Bd. of Review, 8 A.3d 1027
(Pa. Cmwlth. 2010). Despite the defects in Applicant’s brief, we are able to discern and consider his
arguments. As such, we decline to dismiss the petition for review on this basis.
                                                 10
             We disagree.      Applicant’s contentions ignore requirements for
verification and allowable expenses.


                          1. Verification of Submissions
             The applicant bears the burden of establishing eligibility and verifying
income or lack thereof. Timothy v. Dep’t of Pub. Welfare, 427 A.2d 302 (Pa.
Cmwlth. 1981). As a condition of eligibility, the applicant is required, to the extent
that he is able, to provide sufficient information about his circumstances to enable
the county assistance office to make a determination. 55 Pa. Code §201.1. See Neal
v. Dep’t of Pub. Welfare, 413 A.2d 1195 (Pa. Cmwlth. 1980) (applicant’s testimony
alone is insufficient). The applicant must substantiate the veracity of information by
presenting documentary evidence. 55 Pa. Code §201.1.


             Documentary evidence is not limited to any specific type, and may
include wage stubs, requests for employment/earnings information, billing
statements, benefit award letters, court orders, and correspondence on support
payments. 7 C.F.R. §273.2(f)(4)(i). Wage and benefit information may also be
received from automated sources.


             The “verification” of resources, or lack thereof, is an essential part of
the process in assessing an applicant’s eligibility for public assistance benefits.
Murphy v. Dep’t of Pub. Welfare, 947 A.2d 214 (Pa. Cmwlth. 2008). As the United
States District Court for the Eastern District of Pennsylvania explained,
“[f]undamentally, the federal and state governments have an interest in not being
defrauded for the benefit of the public …. All the substantiation factors are


                                         11
necessary to achieve that end.” Robinson v. Block (E.D. Pa., No. 84-4229, filed
Dec. 23, 1987), 1987 WL 30132, at 17 (unreported), overruled on different grounds
by Robinson v. Block, 869 F.2d 202 (3d Cir. 1989). An unsuccessful, but good faith
attempt to obtain substantiation will not cause ineligibility. Id. However, the
number of facts which require verification and the form of evidence needed to
establish those facts is determined on a case-by-case basis and left largely to a
caseworker’s discretion. Id.


                               2. Deductible Expenses
             Both SNAP and MA regulations permit a number of deductions from a
household’s countable gross monthly income. As for SNAP, eligible applicants may
be able to deduct expenses including certain dependent care, shelter/utility, excess
medical, and child support costs (at the state agency’s option). 7 C.F.R. §§273.9(d),
273.10(d). As for MAGI-MA, deductible expenses include student loan interest,
health savings account deduction, educator expenses, certain job-related moving
expenses, and alimony paid, among other things. See Section 312.5 of the MA
Handbook.


             Here, the ALJ assisted Applicant by directing him to submit pre-
designated exhibits, based on his testimony, to establish his burden of proving
eligibility. Many of these anticipated exhibits related to Applicant’s eligibility for
deductible expenses under both SNAP and the MA benefit programs. However,
Applicant did not submit documents in all of the pre-designated exhibit categories.




                                         12
              First, Applicant only submitted documentation for five out of the eight
pre-designated exhibits.     Despite his testimony regarding his entitlement to
deductible expenses, Applicant provided no submissions for the following exhibits:
A-1 (response to the Department’s exhibits); A-2 (verification of moving expenses);
and A-8 (verification of health savings account in 2015 and 2016). ALJ Adj. at 33-
34. Pursuant to MA regulations, an applicant may be eligible to deduct certain job-
related moving expenses, see Section 312.5 of the MA Handbook; however, without
any submission regarding these expenses, Applicant did not establish he qualified
for this deduction. Similarly, Applicant provided no documentation of his health
savings account, therefore, the ALJ concluded he was not entitled to more than the
$34.00 health savings account monthly deduction already allowed.


              As for the documents he did submit, Applicant was ineligible for most
deductions, and he did not provide adequate support for others.


              Regarding exhibit A-3, Applicant submitted verification of unpaid
medical bills through a one-page document which “appeared to be a medical bill but
was not legible.” ALJ Adj. at 8. Although MA regulations allow deductions for
certain paid and unpaid medical expenses, the ALJ could not determine the probative
value of the bill. Moreover, even if the bill had been legible, there was no indication
that Family incurred thousands of dollars in medical expenses that would have been
needed to reduce its countable income below the MNO-MA eligibility limit. ALJ
Adj. at 37.




                                          13
             Similarly, while child support is a deductible expense under SNAP
benefits, and alimony is a deductible expense under MA benefits, Applicant did not
prove eligibility for either deduction. Regarding exhibit A-4, verification of the
actual payments of child support and alimony in 2015 and 2016, Applicant provided
the following: Notice of Process to File Exceptions (January 18, 2013); findings of
the Support Conference Officer for the Montgomery County Court of Common
Pleas (January 14, 2013); his Divorce Decree (September 14, 2012); a Pennsylvania
Child Support Eligibility System (PACSES) tax report, and thirteen pages of the
Pennsylvania Child Support Guideline worksheet based on a May 2010 order. ALJ
Adj. at 8. None of this documentation substantiated Applicant’s child support or
alimony payments as a deductible expense under either program.


             The SNAP regulations permit an income deduction for child support
payments if there is a verified, legal obligation to pay child support, the payment is
for a non-household member, and the applicant actually tenders support payment. See
Chapter 560.61 of the SNAP Handbook (Child Support Deduction).                  Here,
Applicant’s submission of the Pennsylvania Child Support Guideline Worksheets did
not substantiate proof of paid child support for a non-household member. Id.
Likewise, Applicant produced no documentation of alimony he paid in 2015 and
2016. Instead, he submitted a copy of the order page from his 2012 divorce decree.
Relevant here, the MAGI-MA regulations only allow a deduction for alimony actually
paid by an individual, not for alimony an individual was ordered to pay. See Section
312.5 of the MA Handbook. As such, there was nothing in the record to support
increasing the deductions for alimony ($500) that were already allowed.




                                         14
               Regarding exhibits A-6, verification of remodeling expenses, and A-7,
verification of credit card expenses, Applicant submitted two short, self-typed
statements in an attempt to verify expenses, without any other substantiation. These
alone were insufficient to substantiate either expense. See Frankenfield v. Dep’t of
Pub. Welfare, 537 A.2d 397 (Pa. Cmwlth. 1988). The ALJ concluded that even if
Applicant’s self-prepared submissions, alleging remodeling expenses of $6,800, and
credit card debt of over $25,000, were properly verified, they were not deductible
under either SNAP or the MA benefit programs.


               In fact, the only verified documentation Applicant supplied had no
impact on Family’s SNAP eligibility. For exhibit A-5, verification of child care
expenses paid for in 2015 and 2016, Applicant submitted documentation of
Daughter’s child care expenses in 2016.17 ALJ Adj. at 33. Although Applicant
substantiated proof of Daughter’s child care, totaling $9,190.00 in 2016, the ALJ
concluded this expense also could not be deducted from Family’s income. ALJ Adj.
at 33, 36.


               Because Family’s countable household income exceeded the gross
income limit, there is no net income computation, and deductions are not triggered.18

       17
          The ALJ found Applicant’s submission as to exhibit A-5 satisfied requisite verification
standards. See ALJ Adj. at 33, 36.
       18
           Section 568.21 of the SNAP Handbook presents an eight-step process for determining
eligibility. The sixth step reads: “If gross income is less than or equal to the gross limit, compute
the net income.” Chapter 568.21 of the SNAP Handbook, (Application, Computing Eligibility)
(emphasis added). However, if the household’s income does not meet the gross income eligibility
limits, then net income, which is calculated by subtracting deductible expenses from the gross
income amount, need not be considered. Id. Because Family’s gross income exceeded the gross
income limit, the Department did not need to calculate Family’s net income (although it did here)
because Family was not entitled to any deductions.

                                                 15
See Chapter 568.2 of the SNAP Handbook (Application, Computing Eligibility).
As such, no deductions may be made for shelter costs, utilities, property taxes, or
any other housing expenses. Id.


                                        3. Summary
              In sum, we discern no abuse of discretion or disregard of Applicant’s
submissions.19 That the ALJ did not deem submissions adequate or probative does
not mean she disregarded them. Indeed, Applicant was afforded every opportunity
to submit verification, and the ALJ even accepted and reviewed Applicant’s
untimely submission of documents. Despite the ALJ’s thorough review, none of
Applicant’s submissions established Family’s eligibility for SNAP benefits or
Applicant’s, Wife’s, and Daughter’s eligibility for MA benefits. Rather, the issue
lies in Applicant’s failure to submit any evidence that demonstrates the BHA erred
in upholding the CAO Notices that discontinued the SNAP and MA benefits.


                                  B. Calculation Error
              Applicant also generally contests the calculation of Family’s household
income for SNAP and MA benefits, arguing the eligibility determinations resulted
from a mathematical error. Yet, he fails to point to any specific miscalculation.




       19
          Additionally, Applicant submitted several documents that were not pre-designated by
the ALJ as germane to the calculations. Such submissions included irrelevant information, much
of which was written in Russian or “too blurred to be legible.” ALJ Adj., 2/2/18, at 34. For
example, Applicant submitted pages of the SNAP and MA Handbooks; information on the cash
assistance income policy, which was not an issue; hearing-related documents, including parts of
notices; and miscellaneous documents, like a printer cleaning page. Id.

                                              16
                 Participation in a public benefits assistance program is need-based;
therefore, one of the factors in calculating benefits is the income available to the
household. See Section 432 of the Human Services Code,20 62 P.S. §432.


                 Applicant testified Wife did not work consistently in 2015. As a result,
Wife’s income was less than CAO reported, rendering the BHA’s determination of
ineligibility inaccurate. However, the applicant’s annual income is not the relevant
figure, “only the income to which he is entitled for the month concerned.”
Debkowski, 291 A.2d at 823. The ALJ concluded Applicant’s submission of his UC
benefits and Wife’s pay stubs for the relevant months, which were “too blurred to
be legible,” did not contradict the CAO’s determination of ineligibility. ALJ Adj. at
34. See Baker v. Dep’t of Pub. Welfare, 393 A.2d 1064 (Pa. Cmwlth. 1978)
(submission of a third-party letter stating the applicant had received a certain income
on a particular date failed to substantiate income).


                 Thus, the ALJ correctly determined Family’s household income for
purposes of calculating eligibility was $6,124, i.e., the sum of Wife’s income
($3,840)21 and Applicant’s UC benefits ($2,284). Accordingly, the ALJ made the
following calculations:




       20
            Act of June 13, 1967, P.L. 31, as amended, 62 P.S. §432.
       21
          Wife’s income in December 2015 ($7,222), without the $2,000 bonus was $5,222. As
her monthly income was not uniform, in that it was substantially higher in December, the ALJ
considered the testimony regarding her gross earnings of $3,834 in November 2015, and $3,840
in January 2016 to determine her monthly income. Lesser.
                                                17
                                         SNAP Benefits
             Computing Eligibility                                         Family
       Determine income eligibility limits                  Five-person household (Dec. 2015) =
   Eligibility limits  number of persons in               Gross income limit (130%) of $3,078 &
                    household                                Net income limit (160%) of $3,789
             Calculate gross income                           $3,840 (Wife’s monthly income) +
 Household income (before deductions) = gross                  $2,284 (Applicant’s UC benefits)
                      income                                        = $6,124 gross income
              Calculate net income                                 $6,124 in gross income -
Gross income – eligible deductions = net income        Deductions (N/A, Family exceeded gross income)
                                                                    = $6,124 in net income
                 Compare                                        $6,124 (gross income) exceeds
    Gross income v. gross income limit &                   $3,078 (gross income limit) by $3,000
       Net income v. net income limit                           & $6,124 (net income) exceeds
                                                             $3,789 (net income limit) by $2,300


                                           MA Benefits
             Computing Eligibility                                         Family
      Determine income eligibility limits                     Five-person household (Jan. 2016)
   Eligibility limits  number of persons in                   = Income limit (133%) of $3,153
                    household
                 Calculate income                       $6,124 monthly income (household income) -
        Household income – deductions                               $534 in deductions
                                                        ($500 alimony + $34 health savings account)
                                                                   = $5,590 net income
     Subtract 5% disregard (if eligible)                           $5,590 (net income) -
            5% disregard: $118.50                                 5% disregard not applied
 *Only applied if its application would qualify                          = $5,590
             applicant for benefits
                    Compare                                       $5,590 (income) exceeds
      Income v. income eligibility limit                    $3,153 (income limit) by over $2,000


               Wife’s income alone exceeded the eligibility limits under both the
SNAP and MA programs. When added to Applicant’s income from UC benefits,
the combined income exceeded each program’s income limits by $2,000 or more.
Also, Family was not eligible for deductible expenses under either SNAP or MA

                                                  18
regulations, aside from the $500 alimony deduction and $34 health savings account
deduction as applied to MA eligibility. The ALJ’s calculations included these
deductions, which were also allowed by the Department.


             We recognize that “[i]n any program where income level is a criterion
of eligibility, there will necessarily be persons in circumstances very close to, but
not within, the required standard.” McDaniel v. Dep’t of Pub. Welfare, 370 A.2d
417, 419 (Pa. Cmwlth. 1977). This presents a case where, given the lines drawn in
setting standards for low-income households, households like that of Applicant’s,
simply do not fall within the standards for purposes of public assistance benefits.


             Upon review, we discern no calculation error in the BHA’s eligibility
determinations under SNAP or MA regulations.             Rather, Family’s monthly
household income exceeded the income eligibility limits for each program,
rendering Family ineligible.


                                  III. Conclusion
             As outlined above, the ALJ properly considered Applicant’s
submissions when she denied his appeals. Because Applicant’s household income
exceeded the eligibility limits for both the SNAP and MA programs, the BHA did
not err in affirming the Third Adjudication.


             Accordingly, we affirm the BHA’s order.




                                       ROBERT SIMPSON, Judge
                                         19
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Steven Burda,                        :
                      Petitioner     :
                                     :
                v.                   :   No. 162 C.D. 2018
                                     :
Department of Human Services,        :
                      Respondent     :


                                   ORDER

           AND NOW, this 17th day of December 2019, the order of the
Department of Human Services, Bureau of Hearings and Appeals, is AFFIRMED.




                                    ROBERT SIMPSON, Judge